Citation Nr: 1732685	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2013 the Veteran testified at a videoconference hearing before the Veterans Law Judge who is no longer employed at the Board.  The Veteran was offered another hearing before a current Veterans Law Judge, but he did not respond within the time allotted.  Because no response was received, the Veteran's right to another hearing is deemed waived.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service-connected for a single disability (psoriasis), evaluated at 60 percent disabling, effective January 23, 2008, and has a combined disability rating of 70 percent, effective from September 9, 2009.

2.  The Veteran is precluded him from securing or following a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein constitutes the full benefit sought on appeal further discussion of VCAA is not necessary at this time.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  
TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service connected for a psoriasis disability, evaluated at 60 percent disabling, effective January 23, 2008.  The Veteran meets the schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a).    The Veteran is also service connected for posttraumatic stress disorder, with a combined disability rating of 70 percent, effective September 7, 2009.  

The Veteran filed a claim for TDIU in July 2009.  The Veteran was awarded disability benefits from the Social Security Administration, effective December 1, 2008.  The SSA decision was made, in part, on the basis of the Veteran's service-connected psoriasis and an acquired psychiatric disorder, noted as pain disorder and depressive disorder.  The Veteran was noted to have a high school education and lacked transferable skills to perform other work within his physical and mental residual capacity.  The Administrative Law Judge also noted that there were no jobs existing in significant number which the Veteran can perform.  See SSA Decision dated August 2011.  

The Board finds that the preponderance of the evidence supports a finding that the Veteran precluded from obtaining or maintaining any gainful employment by reason of his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

A total disability rating due to individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


